FILED
                             NOT FOR PUBLICATION                             JAN 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YANFU WEI,                                       No. 13-72607

               Petitioner,                       Agency No. A099-068-085

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Yanfu Wei, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum. We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings, applying


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the standards governing adverse credibility determinations created by the REAL ID

Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and deny the

petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

based on omissions in Wei’s application and testimony, and based on lack of

detail, internal inconsistencies, and implausibilities in Wei’s testimony. See

Shrestha, 590 F.3d at 1048 (adverse credibility finding reasonable under the

totality of the circumstances); see also Don v. Gonzales, 476 F.3d 738, 743 (9th

Cir. 2007) (implausible aspects of petitioner’s account supported adverse

credibility finding); Kin v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010)

(omission and insufficient explanation for omission supported adverse credibility

finding). Wei’s explanations do not compel a contrary result. See Lata v. INS, 204
F.3d 1241, 1245 (9th Cir. 2000). The record does not support Wei’s contention

that the agency disregarded corroborative evidence, and we reject Wei’s contention

that his documentary evidence overcomes the agency’s adverse credibility finding.

See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (documents not sufficient

to rehabilitate testimony). In the absence of credible testimony, Wei’s asylum

claim fails.

       PETITION FOR REVIEW DENIED.


                                          2                                      13-72607